' SIMPSON, J.
— The bill in this case was filed by the appellee against the appellants to quiet title to property under the statute. The land in question is a part of what is known as the “swamp and overflowed lands”” of the state — the complainant claiming under a conveyance, in form of a patent from the state in 1872, but signed only in the Governor’s name by his secretary, and without the great seal of the state, as also by limitation and prescription; while the defendants claim by quitclaim deed from the “Alabama Insane Hospital,” whose title is based on the act of October 10, 1903 (Acts 1903, p. 495).
Whether the deeds purporting to be from the state are or are not in conformity to law, and are ineffective, is immaterial, as the.evidence shews that the complainants entered into possession thereunder, and have been in adverse possession ever since. So, when the act of October 10, 1903, was passed, the title of the complainants had been perfected by limitation and prescription. —Code 1896, § 2794; Grant’s Adm’r v. Phillips, 23 Ala. 299; Matthews v. McDade, 72 Ala. 388; Dawson v. Hoyle, 58 Ala. 45; Baker v. Prewitt, 64 Ala. 557. The act of October 10, 1903, conveyed only “all of said lands which are now or may hereafter be owned by the state of Alabama, to which there are no adverse claims.” *213There was not only an adverse claim to the lands in question, but the title of the state had passed out hy prescription, when the act of 1903 was passed. Consequently that act could not operate to convey the lands to the Insane Hospitals, and the defendant is without title.
Though for different reasons than those assigned in the chancellor’s opinion, we hold his decree correct, and the same is affirmed.
Affirmed.
Dowdell, O. J., and McClellan and Mayfield, JJ., concur.